                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

                                              §
CLIFFORD HOWARD WHEATLEY,                     §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §         Case No. 6:18-CV-542-JDK-KNM
                                              §
ASSEMBLY OF GOD CHURCH, et al.,               §
                                              §
       Defendants.                            §

             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this case, has been presented for

consideration. The Court directed Plaintiff to replead his Complaint by January 2, 2019, in

an Order to Replead (Docket No. 5). If Plaintiff failed to replead, the Court warned that the

case would be dismissed for failure to prosecute. FED. R. CIV. P. 41(b). The Court sent the

Order to Replead to Plaintiff twice via certified mail, but both times the mail returned to the

Court with the notation “unclaimed.”       (Docket No. 7)      Plaintiff did not replead his

Complaint as ordered. Thus, the Report and Recommendation (Docket No. 8), filed on

February 8, 2019, recommends that Plaintiff’s Complaint (Docket No. 1) be dismissed without

prejudice for failure to prosecute.   The Court sent the Report and Recommendation to

Plaintiff via regular and certified mail. The copy sent via certified mail was returned to the

Court as “unclaimed.” No written objections have been filed by Plaintiff. The Court therefore

ADOPTS the findings and conclusions of the Magistrate Judge as those of the Court.




                                          Page 1 of 2
       It is accordingly ORDERED that the complaint is DISMISSED WITHOUT

PREJUDICE for failure to prosecute. FED. R. CIV. P. 41(b).

      So ORDERED and SIGNED this 4th         day of March, 2019.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                        Page 2 of 2
